Kellogg, J. (concurring in result):
A contract for transportation of freight includes its reasonable delivery. Reasonable delivery depends upon the conditions existing at the place where the delivery is to be made. Ordinarily the small dealer or manufacturer receives and delivers his freight at the railroad company’s warehouse, docks or sidings. The manufacturer who, from time to time, receives or ships carloads of freight arranges with the company for a siding, and the freight is delivered at the consignee’s siding or at a particular factory within his works. Under ordinary circumstances, such delivery is reasonable, and being generally accorded it may be required by all similarly situated. By making such deliveries the company does not, however, bind itself to do the impossible, or to make deliveries at other factories where the conditions make such delivery impracticable.
Within the defendant’s fences are 150 acres of- land, with 50 or 60 large buildings and many- smaller .ones, in all about 140, with a narrow-gauge railroad running crosswise. It is *737manifestly impracticable that the plaintiff bring into and take out of these works 100 cars per day, with the necessary sorting, shunting, switching, weighing and delivery, and remove each car from the different places as required. If it attempted such a task it would to a great extent deprive the defendant of the use of its works and lead to many accidents, delays and much confusion. Both the plaintiff and the railroad company cannot occupy the inclosure at the same time. Evidently the defendant is not in a position to require or desire the plaintiff to spot all cars within the works, and the plaintiff is not in a position to do the work and does not desire to do it. It would be impracticable for the plaintiff to deliver and receive the defendant’s freight as required in its railroad yard, or upon its railroad platforms, or upon sidings upon its grounds. It would •require a large addition to plaintiff’s yard facilities, carrying with it a very great expense and throw upon it many burdens and be a great detriment in its general service to the public. If it attempted such impossible service the result would be intolerable to the defendant. We have, therefore, a condition where to require the plaintiff to perform in detail all the service which it performs for many other shippers is not desired and could not be tolerated either by the plaintiff or the defendant. The magnitude of the works requires special consideration and some plan of operation which will he reasonable and just to both parties. Each party, therefore, if it stands strictly upon its supposed legal rights, will involve itself and the other in very large and unnecessary expense and trouble. Neither, however, is required to yield to the other. Common sense dictates that the parties should get together and meet the situation as it is with the best and most reasonable adjustment which the situation permits. They must consider the service to be performed and the duty which each owes to the service. They have made an adjustment mutually satisfactory. It is clearly legal unless it involves a hidden rebate. Clearly the plaintiff cannot be required to pay the entire expense of spotting the cars, as under the circumstances it is not required in the fullest sense to do so. Neither can the defendant require payment for all it costs to perform the service, because the *738service is such that a part of it properly falls upon it and is done in part for its accommodation.
If the defendant receives the loaded cars at the sidings and returns the empty cars or cars reloaded with outgoing freight at the sidings it is manifestly performing a service some of which is for the benefit of the defendant, and is embraced within the contract .of transportation, and such service is of great value to the plaintiff.
There is nothing before us to show that the amount agreed upon is excessive under the circumstances. The agreed rate has been filed with the Commission and acted upon. If the Commission has held that the railroad company can make no payment for such services we disagree with it, and hold that a reasonable compensation under all the circumstances should he made. It, therefore, seems that until the Commission, by affirmative action, recognizes the fact that some compensation is to be made and determines that the amount agreed upon is excessive and in substance a rebate, the plaintiff’s liability is clear. I, therefore, concur in the result.
Judgment reversed, with costs, and judgment directed for the defendant on its counterclaim, with costs.